Application by two executors to restrain their coexecutor from unilaterally taking any action as executor, on behalf of the estate or otherwise, including but not limited to the filing of any Federal estate tax return. The will provides that a majority vote of the executors control as to all matters. The application was denied without prejudice to renew if other action is taken unilaterally contrary to the terms of the will, on the grounds that the court was without power to enjoin respondent from filing a Federal estate tax return and that the provisions of the will do not prevent respondent from filing such return. Order of the Surrogate’s Court, Nassau County, insofar as appealed from, affirmed, without costs. No opinion. MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.